Given, C. J.
1. Promissory ment: evi’ straotlons: verdict. I. The issue between these parties is whether the note in suit has been paid. The plaintiff having from time to time held other notes against the defendant, and the defendant having made different payments to -nla-inf/i-fi1 toefimnmr «« •¿q ‘ "tll6S6 different payments to the plaintiff, testimony as to' these various transactions was properly admitted, for the purpose of determining this single issue of payment. Under the *166testimony, the court did not err in overruling plaintiff’s motion to take the case from the jury, and for judgment, nor in refusing to instruct the jury to find for the plaintiff. ' »
II. The instructions present the issue plainly and direct the jury properly as to the law of the case. There was no error in the giving of instructions.
III. The plea of payment was supported by such evidence as that, in the absence of a showing of prejudice or passion, this court cannot be justified in disturbing the verdict; and, there being nothing to show prejudice or passion, we think the verdict is in accordance with the law of the case, as properly given in the instructions, and supported by the evidence.
2'fpeoianuier-ieo«ontoob" late' IY. It does not appear that the plaintiff insisted upon the special interrogatory being answered at the time the jury returned their verdict. He will not, therefore, be heard to urge in this court, for the first time, the objection that it was not answered. The judgment of the district court is Affirmed.